Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 1 of 20 PageID 1869




                     UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 STATE FARM MUTUAL                         )
 AUTOMOBILE INSURANCE                      )
 COMPANY, and STATE FARM FIRE              )
 AND CASUALTY COMPANY,                     )
                                           )
 Plaintiffs,                               )
                                           )   Case No. 8:20-CV-02428-VMC-TGW
        v.                                 )
                                           )
 ROBERT LEWIN, D.C., et al.,               )
                                           )
 Defendants.                               )

     DEFENDANTS ROBERT LEWIN, D.C.’S, 1-800-411-PAIN REFERRAL
      SERVICE, LLC’S, AND PATH MEDICAL LLC’S MOTION FOR A
      PROTECTIVE ORDER REGARDING PLAINTIFFS’ NON-PARTY
                            SUBPOENAS

        Pursuant to Federal Rule of Civil Procedure 26(c) and the Court’s inherent

 authority, Defendants Robert Lewin (“Lewin”), 1-800-411-PAIN Referral Service,

 LLC (“411-PAIN”), and Path Medical, LLC (“Path Medical”) (collectively, “Path

 Defendants”), respectfully move for a protective order requiring Plaintiffs State Farm

 Mutual Automobile Insurance Company and State Farm Fire and Casualty

 Company’s (collectively, “Plaintiffs” or “State Farm”) to withdraw their irrelevant,

 overbroad subpoenas duces tecum to non-parties Path Medical Center Holdings, Inc.

 (“Path Holdings”), GreatBanc Trust Company (“GreatBanc”), and Keefe,

 McCullough & Co., LLP (“Keefe”). True and correct copies of the Subpoenas are

 attached as Exhibits 1 (“Path Holdings Subpoena”), 2 (“GreatBanc Subpoena”), and

 3 (“Keefe Subpoena”) (collectively, “Subpoenas”).
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 2 of 20 PageID 1870




       On October 16, 2020, State Farm filed this action against former party Path

 Holdings, as well as current parties Lewin, 411-PAIN, Path Medical, David

 Cheesman, D.O., Chintan Desai, M.D., Ralph Marino, M.D., Tie Qian, M.D., Roger

 Ramos, M.D., Donald Thomas III, M.D., Nelson Vazquez, M.D., Michael Wilensky,

 M.D., Brittany Chong, D.C., Ronald Golden, D.C., William Kurzbuch, D.C., Frank

 Lassiter, D.C., Adam Lewis, D.C., Dheeraj Manocha, D.C., Lisa Nerbonne, D.C.,

 Kieron Parchment, D.C., Joseph Sefick, D.C., and Sarah Vleko, D.C. (Dkt. # 1.)

       On January 13, 2021, the Court entered its Case Management and Scheduling

 Order, ordering that any “Motions to Add Parties or to Amend Pleadings” must be

 filed by no later than March 31, 2021. (Dkt. # 42.)

       On April 20, 2021, the Court entered an order granting Defendants’ motion to

 dismiss in part, holding, among other things, that State Farm failed to adequately plead

 any claim against Path Holdings, Path Medical’s parent company. (Dkt. # 73, pp. 16-

 17.) The only factual allegation State Farm asserted against Path Holdings was that it

 owned, controlled, and benefitted from the activities of its wholly-owned subsidiary

 Path Medical, which the Court held was insufficient to state any claim against Path

 Holdings. (Id.) The Court held that the dismissal was without prejudice as to Path

 Holdings, and if State Farm wanted to file an amended complaint seeking to replead

 against Path Holdings, it must do so by no later than May 4, 2021. (Id. at 40-41.)

       On May 18, 2021, after State Farm sought and was granted a two-week

 extension, State Farm filed its First Amended Complaint (“FAC”). (Dkt. # 77.)




                                            2
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 3 of 20 PageID 1871




 Although the Court had permitted State Farm another opportunity to plead against

 Path Holdings, State Farm did not name Path Holdings as a Defendant in the FAC.

         State Farm asserts in the FAC that it is entitled to recover money paid by State

 Farm to Path Medical for no-fault insurance claims submitted by Path Medical. (See

 generally id.) State Farm claims that, from January 2017 to the present, the Defendants

 committed insurance fraud by submitting no-fault claims for services that lacked

 medical necessity, and that the Defendants violated patient brokering, anti-kickback,

 and chiropractic advertising laws through alleged solicitations and referrals through

 411-PAIN’s call service. (See id. at ¶ 21.) Defendants have moved to dismiss the FAC

 in part (Dkt. # 80), to which State Farm’s response is due on July 19.

       In the meantime, State Farm has served the Subpoenas on non-parties Path

 Holdings, GreatBanc, and Keefe.1 Despite the fact that State Farm’s existing claims

 do not include any cause of action against Path Holdings or any assertion that Path

 Holdings engaged in fraudulent billing or unlawful solicitations or referrals, Plaintiffs

 seek an enormous volume of documents from Path Holdings, GreatBanc, and Keefe

 concerning various irrelevant topics. For example, Plaintiffs seek from Path Holdings:

       1.      All Documents reflecting the corporate formalities followed by
       You, including but not limited to, articles of formation, operating
       agreements, reports or Documents filed with state agencies, by-laws,
       shareholder agreements, stock certificates, board or shareholder rosters,
       board or shareholder meeting minutes, board or shareholder resolutions,
       letters of resignation, records of ownership, or membership agreements.


 1
  The Path Defendants respectfully request that the Court also provide Path Holdings,
 GreatBanc, and Keefe the opportunity to litigate their objections they have asserted to
 the Subpoenas, after they complete meeting and conferring with State Farm.

                                            3
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 4 of 20 PageID 1872




        2.   Your federal income tax returns, W-2s, 1099s, schedules,
        worksheets, and general ledgers for the years 2016 through the present.
                                            ***
        7.   Documents reflecting Payments made to or received from the
        [Employee Stock Ownership] Plan.
                                            ***
        12. Documents, including but not limited to stock ledgers and stock
        certificates, reflecting the issuance, transfer, or sale of Your stock to the
        [Employee Stock Ownership] Plan or any other Person.

 (Ex. 1.) There is no conceivable argument for why a non-party’s corporate records,

 tax returns, transactions with an Employee Stock Ownership Plan (“ESOP”), or stock-

 related documents are relevant to a case arising out of Plaintiffs’ allegations that a

 different entity allegedly provided medically unnecessary care or allegedly engaged in

 unlawful solicitation or referrals.

        Additionally, while the allegations in the FAC concern only no-fault claims

 after January 1, 2017, Plaintiffs seek documents from Path Holdings, GreatBanc, and

 Keefe starting in January 1, 2016, specifically, all documents from a series of

 transactions in 2016 having nothing to do with this case. (Ex. 1, Instruction # 5; Ex.

 2, Instruction # 5; Ex. 3, Instruction # 5.) For example, Plaintiffs request from Path

 Holdings:

        16. Promissory note agreements between [Path Holdings] and the
        Plan, including but not limited to the $104,700,00 and $138,800,000 term
        note agreement(s) that You entered into with the Plan in October 2016.
                                            ***
        18. Contracts, agreements, or arrangements between You, GreatBanc
        Trust Company, and any other Person to refinance or reduce the
        amounts owed for the $104,700,000 and $138,800,000 term note
        agreement(s) that You entered into with the Plan in October 2016.


                                             4
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 5 of 20 PageID 1873




 (Ex. 1; see also Ex. 2, Req. 2; Ex. 3, Req. 2) (emphasis supplied.)

       There is no reasonable argument that documents related to ESOP loans issued

 in 2016 are relevant to Plaintiffs’ claims that a different entity, Path Medical,

 unlawfully submitted no-fault claims in and after 2017.

       GreatBanc and Keefe are even further removed from anything potentially

 relevant to the claims State Farm asserts in the FAC. Keefe, an accounting and

 auditing firm, is not mentioned anywhere in State Farm’s 122-page Amended

 Complaint, and the sole mention of GreatBanc is that it is an ESOP Trustee who

 directed that an independent appraisal be performed of Path Holdings stock in 2016

 (FAC ¶ 43(c)), before the time period at issue in this case and having nothing to do

 with allegedly medically unnecessary care or solicitation or referrals.

       In addition, the Subpoenas are drafted so broadly as to seek a vast volume of

 irrelevant documents and are clearly unduly burdensome. For example, Request No.

 27 alone of the Path Holdings Subpoena asks Path Holdings to produce all:

       2.    Communications between You and any of the Persons identified
       in subparagraphs (a)(1)-(9) below regarding the topics described in
       subparagraphs (b)(1)-(14) below:

       a.     Communications with any of the following:

       1)     the GreatBanc Trust Company, as well as any of its officers,
       directors, employees, or agents;

       2)    the Plan, as well as any officers, or members of its Board of
       Directors, Administrative Committee, or ESOP Committee;

       3)  Path Medical, LLC, as well as any of its officers, directors,
       members, managers, employees, or agents;

                                             5
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 6 of 20 PageID 1874




       4)   Crowe & Horwath, LLP, as well as any of its officers, directors,
       employees, or agents;

       5)     any Person who performed an independent appraisal regarding the
       valuation of Your common stock held in the Plan;

       6)    any Person who loaned, or was asked to loan, money used to
       acquire Your common stock for the Plan;

       7)    Robert Lewin, D.C., Kimberly Russo, Joseph Russo, Sr., Joseph
       Russo, Jr.;

       8)    Kevin Johnson or Path Medical Investment Holdings, LLC; or

       9)   Keefe McCullough, as well as any of its officers, directors,
       employees, or agents;

       b.      Documents reflecting Communications regarding the following
       topics:

       1)     contracts, agreements, or arrangements with Path Medical, LLC,
       or 1-800-411-PAIN Referral Service, LLC;

       2)  the terms pursuant to which You acquired the ownership or
       membership interests of Path Medical, LLC;

       3)     payments made by You to acquire the ownership or membership
       interests in Path Medical, LLC;

       4)    the issuance, transfer, or sale of Your stock to the Plan or any other
       Person;

       5)    the terms pursuant to which You issued, transferred, or sold shares
       of Your stock to the Plan or any other Person;

       6)    contracts, agreements, or arrangements pursuant to which the
       Plan or any other person purchased Your common stock;

       7)    promissory note agreements between You and the Plan, including
       the $104,700,000 and $138,800,000 term note agreement(s) You entered
       into with the Plan in October 2016;



                                            6
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 7 of 20 PageID 1875




        8)    funds provided to the Plan pursuant to any promissory note
        agreement between You and the Plan;

        9)    contracts, agreements, or arrangements between You, GreatBanc
        Trust Company, and any other Person to refinance or reduce the
        amounts owed for the $104,700,000 and $138,800,000 term note
        agreement(s) that You entered into with the Plan in October 2016;

        10) contracts, agreements, or arrangements between You, GreatBanc
        Trust Company, and any other Person to “renegotiate” or reduce the
        initial cost of the Plan’s purchase of Your common stock, effective
        January 1, 2018;

        11) information provided to, or received from, any Person for
        purposes of independent appraisals performed for the Plan regarding the
        valuation of Your common stock held by the Plan;

        12) contracts, agreements, or arrangements with any Person to
        perform any service for Path Medical, LLC, 1-800-411-PAIN Referral
        Service, LLC, or the Plan, and any Payments made pursuant to such
        contracts, agreements, or arrangements.

        13) contracts, agreements, or arrangements with Robert Lewin, D.C.,
        Kimberly Russo, Joseph Russo, Sr., or Joseph Russo, Jr. and any
        Payments made pursuant to such contracts, agreements, or
        arrangements; and

        14) contracts, agreements, or arrangements with Kevin Johnson or
        Path Medical Investment Holdings, LLC and any Payments made
        pursuant to such contracts, agreements, or arrangements.

 (Ex. 1, Req. No. 27.)

        In just one request, State Farm seeks all documents and communications that

 are even tangentially related to 9 different categories of persons/entities and 14 different

 broad categories of information. In other words, this request effectively functions as

 126 different requests, none of which are reasonably targeted at obtaining relevant




                                              7
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 8 of 20 PageID 1876




 information.    Notably, a substantially similar request is contained in both the

 GreatBanc and Keefe Subpoenas. (See Ex. 2, Req. 17; Ex. 3, Req. 17.)

       On the face of the Subpoenas, it is clear that Plaintiffs are seeking irrelevant

 documents in a futile attempt to resurrect their claims against Path Holdings that the

 Court dismissed and gave Plaintiffs another opportunity to replead by May 4, but

 which Plaintiffs declined to do. The Court should enter a protective order requiring

 Plaintiffs to withdraw and rescind their Subpoenas. In the alternative, Plaintiffs request

 that the Court enter an order substantially narrowing the scope of the requests.

                                      ARGUMENT

 I.    Standard

       “Discovery, like all matters of procedure, has ultimate and necessary

 boundaries.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 352 (1978). Rule 26(b)(1)

 only permits parties to obtain discovery regarding “nonprivileged matter[s] that [are]

 relevant to [a] party’s claim or defense.” “Although Rule 26(b) applies to discovery of

 non-parties as well as parties in a suit, non-party status is considered by the court in

 weighing the burdens imposed in providing the requested discovery.” Cytodyne Techs.,

 Inc. v. Biogenic Techs., Inc., 216 F.R.D. 533, 535 (M.D. Fla. 2003).

       “[A] court may, for good cause shown, issue an order to protect any person

 from annoyance, embarrassment, oppression or undue burden or expense . . . .” Fed.

 R. Civ. P. 26(c)(1). “A party has standing to challenge a non-party subpoena if the

 party alleges a ‘personal right or privilege’ with respect to the subpoena or if a

 subpoena seeks irrelevant information.” McCoy v. GEICO Gen. Ins. Co., 2019 WL

                                             8
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 9 of 20 PageID 1877




 5391104, at *2 (M.D. Fla. Aug. 14, 2019) (quoting Auto-Owners Ins. Co. v. Se. Floating

 Docks, Inc., 2005 U.S. Dist. LEXIS 21524 at *6, 8 (M.D. Fla. 2005) (“As parties,

 defendants clearly have standing to move for protective order if the subpoenas seek

 irrelevant information.”)). The Court also has the inherent authority to control

 discovery under Rule 26. See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

 1292, 1310 (11th Cir. 2011).

        “The party seeking discovery bears the initial burden of showing that the

 materials and information sought are relevant to the action or will lead to the discovery

 of admissible evidence.” Molina v. Hunter, 15-CV-00076, 2015 WL 13805179, *2

 (W.D. Tex. Nov. 16, 2016).          “[S]peculative or attenuated connection between

 materials sought and claims or defenses is insufficient to establish relevance . . . .” Lath

 v. Manchester Pol. Dep’t, 16-cv-534, 2017 WL 11509790, at *2 (D.N.H. Nov. 28, 2017).2

 II.    The Requested Documents Are Not Relevant

        A.     State Farm issued the Subpoenas for the improper purpose of
               developing claims against a nonparty that State Farm declined to seek
               to replead against by the Court’s deadline.

        The irrelevant nature of the Subpoenas supports that they were served not only



 2
   “The scope of discovery under a subpoena issued pursuant to Rule 45 is the same as
 the scope of discovery under Rule 26.” Rodgers v. Herbalife Int'l of Am., Inc., No. 8:19-
 MC-115-T-35AAS, 2020 WL 263667, at *1 (M.D. Fla. Jan. 17, 2020); Fed R. Civ. P.
 45 advisory committee's note to the 1970 amendment (“The changes make it clear that
 the scope of discovery through a subpoena is the same as that applicable to Rule 34
 and the other discovery rules.”). “The party seeking discovery bears the initial burden
 of showing that the materials and information sought are relevant to the action or will
 lead to the discovery of admissible evidence.” Molina v. Hunter, 15-CV-00076, 2015
 WL 13805179, at *2 (W.D. Tex. Nov. 16, 2016).

                                              9
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 10 of 20 PageID 1878




  to harass and expand the scope of discovery beyond its permissible limits, but also for

  the improper purpose of conjuring up a claim against Path Holdings, which State Farm

  declined to replead by the Court’s deadline. Plaintiffs drafted the Subpoenas with the

  intent to obtain information that Plaintiffs (incorrectly) speculate might assist it in

  asserting a future claim against Path Holdings. Even aside from the tardiness of any

  claim State Farm might seek to bring in the future against Path Holdings, it is an abuse

  of the subpoena power to use it to seek to assert new claims, against new parties, not

  already asserted in the operative pleading. See Polycarpe v. Seterus, Inc., No. 6:16–cv–

  1606, 2017 WL 2257571, at *4 (M.D. Fla. May 23, 2017) (parties have “no entitlement

  to discovery to develop new claims or defenses that are not already identified in the

  pleadings”); Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 362 (8th Cir. 2003)

  (holding that a subpoena is improper where the plaintiff seeks “not only information

  to buttress her action as it presently stands, but also additional defendants or plaintiffs

  to join in her suit”); MetroPCS v. Thomas, 327 F.R.D. 600, 609 (N.D. Tex. 2018) (A

  “subpoena may only properly seek testimony and documents that are relevant to any

  party's claim or defense in that case. And a party may no more use third-party

  discovery to develop new claims or defenses that are not already identified in the

  pleadings than it may use discovery served on a party to find the claims themselves

  rather than to find support for properly pleaded claims.”).

        Plaintiffs’ own FAC admits that they cannot adequately plead claims against,

  or related to, Path Holdings. The FAC states that “it is unclear whether Path Medical

  Holdings knowingly participated in the wrongful conduct alleged herein, or to the

                                              10
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 11 of 20 PageID 1879




  extent to which it may have benefited from or been unjustly enriched by that wrongful

  conduct. Therefore, Path Medical Holdings is not named as a defendant at this time.”

  (FAC at ¶ 43.) Nevertheless, the FAC contains a string of allegations irrelevant to the

  asserted claims, presumably in an attempt to support a fishing expedition into Path

  Holdings’ transactions in 2016. (See id. at ¶¶ 41–48.) For example, the FAC alleges:

         On October 2, 2016, the same day Path Medical Holdings was formed,
         the Path Medical Center Holdings Employee Stock Ownership Plan (the
         “Path ESOP”) was formed, purportedly for the sole benefit of the
         employees of Path Medical Holdings and/or Path Medical. Limited
         information is available in the public record regarding Path Medical
         Holdings and the Path ESOP.

  (Id. at ¶ 42.) And State Farm asserts—through pure (incorrect) conjecture—that the

  “circumstances surrounding the formation of Path Medical Holdings are highly

  suspicious.” (Id. at ¶ 43).

         Plaintiffs’ fishing expedition is uniquely problematic given that their claims are

  subject to Rule 9(b)’s heightened pleading standard, that the Court dismissed Path

  Holdings from the case for insufficient notice of the claims against it, and that State

  Farm declined to attempt to replead any claims against Path Holdings by the Court’s

  deadline. Allowing Plaintiffs to abuse the subpoena power in this manner would

  render the protections provided by a heightened pleading standard a nullity. See U.S.

  ex rel. Atkins v. McInteer, 470 F.3d 1350, 1359–60 (11th Cir. 2006) (“The particularity

  requirement of Rule 9 is a nullity if Plaintiff gets a ticket to the discovery process

  without” first bringing a well-pleaded claim.) (“The particularity requirement of Rule

  9(b), if enforced, will not only protect defendants against strike suits, but will result in



                                              11
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 12 of 20 PageID 1880




  claims with discernable boundaries and manageable discovery limits.”). Plaintiffs

  should not be permitted to use the subpoena power to forage for potential new claims,

  particularly not after the Court’s deadline. As the Subpoenas were clearly issued for

  an improper purpose, Plaintiffs should be required to withdraw and rescind them in

  their entirety.

         B.     The Subpoenas Should Be Rescinded Because They Seek Irrelevant
                Information Well Outside the Scope of Permissible Discovery.

         In addition to the Subpoenas’ impermissible purpose of seeking support for new

  claims against Path Holdings after the Court’s deadline, Plaintiffs also cannot meet

  their burden to establish relevance. Courts have long held that the standard for

  discovery is “not so liberal as to allow a party to roam in the shadow zones of relevancy

  and to explore a matter which does not presently appear germane on the theory that it

  might conceivably become so.” See Gavin’s Ace Hardware, Inc. v. Federated Mut. Ins. Co.,

  No. 2:11-CV-162-FTM-36, 2011 WL 5104476, at *2 (M.D. Fla. Oct. 27, 2011)

  (quoting Henderson v. Holiday CVS, L.L.C., 269 F.R.D. 682 (S.D. Fla. 2010) (citation

  omitted)). In other words, “parties may not engage in a ‘fishing expedition’ to obtain

  evidence to support their claims or defenses.” Rodgers, 2020 WL 263667 at *1 (citing

  Porter v. Ray, 461 F.3d 1315, 1324 (11th Cir. 2006)); see also Fox v. Lake Erie Coll. of

  Osteopathic Med., No. 8:19-cv-2795-T-60AAS, 2020 WL 7054554, at *2 (M.D. Fla.

  Dec. 2, 2020). Here, State Farm’s Subpoenas seek a broad range of documents which

  are not relevant to any claim or defense in this case.




                                             12
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 13 of 20 PageID 1881




               1.     The GreatBanc and Keefe Subpoenas

        The GreatBanc and Keefe Subpoenas are virtually identical and each contain

  142 document requests including sub-parts (which Plaintiffs labeled as 17 requests),

  none of which seek relevant information. The Subpoenas are directed to three broad

  categories of documents: (1) documents related to Path Holdings’ ESOP; (2) contracts

  and payments between GreatBanc/Keefe and Path Holdings/Defendants; and (3)

  documents related to ownership and membership interests of Path Holdings or Path

  Medical. These are not relevant subject matters.

        First, documents related to a nonparty’s ESOP are facially not relevant to a case

  arising out of allegations that a different entity submitted fraudulent or unlawful no-

  fault claims. Indeed, the requests read as though State Farm has brought an entirely

  different case based on different claims. For example, Request 9 asks for:

        9.     Documents reflecting information provided to, and received from,
        the Internal Revenue Service in connection with all requests for
        determination letters regarding whether the Plan was in compliance with
        the applicable requirements of the Internal Revenue Code, including the
        determination letter dated February 28, 2018, which was obtained by the
        Plan and is referenced in Note 3 of the IRS Form 5500s filed for the Plan
        for the years 2016 through 2019.

  (Ex. 2; Ex. 3.) Request 10 asks for “IRS Form 5500s that You filed for the Plan for

  the years 2016 through the present.” (Ex. 2; Ex. 3.) There is no reasonable basis to

  claim that documents related to whether a non-party’s ESOP was in compliance with

  IRS rules is relevant to whether another entity implemented a predetermined protocol

  or unlawfully solicited or referred patients. Even assuming solely for the sake of

  argument that Path Holdings’ ESOP breached every IRS rule and regulation in

                                            13
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 14 of 20 PageID 1882




  existence (which it did not), that does not bear on whether or not a different entity

  provided allegedly medically unnecessary care or violated patient brokering, anti-

  kickback, or chiropractic advertising laws.

        Request 11 asks for “[d]ocuments reflecting any minutes of meetings of the

  Administrative Committee, the ESOP Committee, or the Board of Directors of the

  Plan.” (Ex. 2; Ex. 3.) Again, GreatBanc and Keefe’s management of Path Holdings’

  Plan has nothing to do with whether a different entity unlawfully solicited patients or

  implemented a predetermined protocol for medical treatment of patients.

        Request 12 asks for “[d]ocuments reflecting Your exercise of voting rights

  pursuant to the shares of Path Medical Center Holdings, Inc. held in the Plan.” (Ex.

  2; Ex. 3.) Similar to its other requests, Request 12 does not seek relevant documents.

  Whether or not two non-parties (GreatBanc and Keefe) exercised voting rights related

  to an ESOP of another nonparty (Path Holdings) is not even minimally relevant to the

  claims asserted in the FAC.

        Second, the document requests related to GreatBanc and Keefe’s contracts with

  Path Holdings and Defendants, and payments made there under, are not relevant. For

  example, Request 14 asks for all “[c]ontracts, agreements, or arrangements with

  Robert Lewin, D.C., Kimberly Russo, Joseph Russo, Sr., Joseph Russo, Jr., or Kevin

  Johnson, and any Payments made pursuant to such contracts, agreements, or

  arrangements.” (Ex. 2; Ex. 3.) The request is facially problematic as it is not limited

  by the subject matter of the contracts or payments. Nevertheless, there is no

  conceivable situation where contracts with, or payments made to, GreatBanc and


                                            14
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 15 of 20 PageID 1883




  Keefe related to a non-party’s ESOP would assist a trier of fact in determining whether

  a different entity unlawfully solicited patients or submitted fraudulent no-fault claims.

        Third, the document requests related to ownership and membership interest of

  Path Holdings or Path Medical are not relevant. For example, Request No. 16 asks

  for “[d]ocuments reflecting the terms pursuant to which the common stock and any

  other class of stock of Path Medical Center Holdings, Inc. was acquired by the Plan.”

  (Ex. 2; Ex. 3.) The terms under which an ESOP obtained an ownership interest in

  Path Holdings, a non-party, is not relevant to whether a different entity implemented

  a predetermined protocol or submitted medically unnecessary no-fault claims.

        2.     The Path Holdings Subpoena

        The Path Holdings Subpoena contains numerous requests directed at the same

  improper subject matter identified above. For example, Request No. 2 is directed to

  Path Holdings’ tax returns and Request Nos. 7, 8, 12, 14–21, 24, and 27 are related to

  Path Holdings’ ESOP. For the same reasons as above, such requests are not relevant

  and are improper.      Even further, the Path Holding Subpoena seeks additional

  categories of irrelevant information: (1) documents related to Path Holdings’ corporate

  structure; (2) contracts and payments between Path Holdings and Path Medical or 411-

  PAIN; and (3) documents related to an employee handbook.

        First, documents related to a non-party’s corporate structure are irrelevant. For

  example, Request No. 1 asks for:

        All Documents reflecting the corporate formalities followed by You,
        including but not limited to, articles of formation, operating agreements,
        reports or Documents filed with state agencies, by-laws, shareholder

                                             15
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 16 of 20 PageID 1884




        agreements, stock certificates, board or shareholder rosters, board or
        shareholder meeting minutes, board or shareholder resolutions, letters of
        resignation, records of ownership, or membership agreements.

  (Ex. 1.) Plaintiffs’ request is clearly targeted at information that could theoretically be

  used to pierce Path Holdings’ (a non-party) corporate veil. Obviously, however,

  Plaintiffs cannot pierce the corporate veil of a non-party, nor has State Farm asserted

  any such claims or any facts in the FAC to support such piercing. The information

  sought would only be relevant if Plaintiffs had active claims against Path Holdings,

  arising out of some alleged misconduct by Path Holdings. But that is not the case.

        Second, Plaintiffs improperly seek documents related to contracts and payments

  between Path Holdings and Defendants.            For example, Request No. 3 asks for

  “[d]ocuments reflecting Payments made to or received from Path Medical, LLC.”

  Again, whatever money Path Holdings and any Defendant may have exchanged, if

  any, is not relevant to whether the Defendants unlawfully solicited or referred patients

  or submitted medically unnecessary no-fault claims to State Farm. Moreover, the

  request is clearly overbroad, as it is not limited by subject matter.

        Third, Plaintiffs improperly seek documents from Path Holdings that they could

  get from discovery requests to Defendants, such as Path Medical employee handbook

  materials (Request No. 23). See Davidson v. Gov’t Emps. Ins. Co., No. 8:09–cv–727, 2010

  WL 11507180, at *2 (M.D. Fla. Mar. 19, 2010) (holding that subpoena improperly

  sought documents that could have been obtained through other means); Audio MPEG,

  Inc. v. HP Inc., 16-mc-80271, 2017 WL 950847, at *4 (N.D. Cal. Mar. 10, 2017).




                                              16
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 17 of 20 PageID 1885




         Plaintiffs’ Subpoenas are clearly targeted at a broad spectrum of irrelevant

  information. Plaintiffs are not entitled to aimlessly subpoena huge volumes of

  irrelevant documents in order to “rifle through, private, irrelevant [documents and]

  communications” in the hopes that some relevant documents might be included. See

  C.H. v. Sch. Bd. of Okaloosa Cnty. Fla., 3:18-cv-2128, 2020 WL 6572430, at *4 (N.D. Fla.

  Nov. 4, 2020) (internal quotation marks omitted). Accordingly, courts should enter a

  protective order requiring the withdrawal or recension of a subpoena when the requests

  are largely directed, as is the case here, at irrelevant information. Id.

  III.   The Subpoenas Are Unduly Burdensome

         Although the Path Defendants are primarily asserting the grounds above for

  entering a protective order, the Subpoenas also are unduly burdensome.              “In

  determining whether a subpoena is unduly burdensome, courts should consider the

  relevance, the need of the party for the documents, the breadth of the document

  request, and the time period covered by the request against the burden imposed on the

  person ordered to produce the desired information.” Friedman v. Dollar Thrifty Auto.

  Grp., Inc., No. 2:14–mc–25, 2015 WL 3484743, at *2 (M.D. Fla. June 2, 2015). And,

  Path Holdings, GreatBanc, and Keefe’s non-party status automatically weighs in favor

  of a finding of undue burden. Cf. Cytodyne, 216 F.R.D. at 535. All factors weigh in

  favor of issuing a protective order.

         A.     Factors 1, 2, and 5: Relevance, Need, and Nonparty Status

         The relevance, need, and nonparty status factors strongly weigh in favor of




                                              17
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 18 of 20 PageID 1886




  issuing a protective order. First, as previously explained, the documents sought are

  facially overbroad and irrelevant. Second, State Farm does not have a compelling

  need for the requested documents. Indeed, even if relevant (which they are not), they

  are clearly not material. There is no plausible situation where State Farm would need

  documents related to a non-party’s ESOP, corporate structure, and tax filings to

  successfully prove its case against the remaining Defendants. Moreover, the majority

  of the requested documents could be obtained from Defendants—e.g., documents

  related to Path Holdings’ ownership interest in Path Medical and 411-PAIN. Thus,

  State Farm does not need to obtain those documents from a third-party. See Davidson,

  2010 WL 11507180, at *2; see also Audio MPEG, 2017 WL 950847, at *4. Accordingly,

  the final factor—nonparty status—weighs in favor of issuing a protective order. See

  Cytodyne, 216 F.R.D. at 535.

        C.     Factor 3: the Scope of the Requests

        The third factor, scope of the requests, weighs in favor of issuing a protective

  order. Courts in this district have consistently held that “broadly worded request[s]

  encompass[ing] numerous documents wholly irrelevant to the lawsuit underlying th[e]

  case” are improper. See Schaff v. SmithKline Beecham Corp., No. 3:06–CV–120, 2006

  WL 2246146, at *2 (M.D. Fla. Aug. 4, 2006); accord Wolfe v. Glasgow, No. 3:08–cv–

  813, 2009 WL 1956687, at *1 (M.D. Fla. July 7, 2009). When a subpoena contains

  such broad requests, a court must quash or enter a protective order as to the entirety

  of the subpoena even if some of the documents sought may be relevant. See Davidson,




                                           18
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 19 of 20 PageID 1887




  2010 WL 11507180, at *2. State Farm was affirmatively obligated to “take reasonable

  steps to avoid imposing undue burden or expense on a person subject to the subpoena.”

  Fed. R. Civ. P. 45(d)(1). But State Farm facially ignored this requirement by, among

  other things, issuing a broadly worded 126-part request, requests without subject

  matter limitations, requests for time periods not at issue, requests seeking information

  that State Farm could obtain from parties in the case, and requests so broadly worded

  that Plaintiffs seek vast volumes of documents that are irrelevant and immaterial.

        D.     Factor 4: Time Period

         State Farm’s Subpoena is also unduly burdensome as it seeks broad categories

  of documents for a period exceeding 5 years and primarily seeks documents from 2016,

  outside of the time period of this case. Courts have routinely held that such broad

  third-party requests are improper. See Wolfe, 2009 WL 1956687, at *1 (holding that

  requesting all documents relating to communications between the movant and

  defendants in past 5 years was overly burdensome); Geller v. Von Hagens, No. 11–cv-

  80269, 2012 WL 1413461, at *4 (N.D. Cal. Apr. 23, 2012) (quashing a subpoena where

  the “time period covered by the subpoena is quite long—approximately five years”

  and the requests were “not described with particularity”); S.R.L. v. Full Speed Ahead,

  Inc., No. 08-cv-1372, 2010 WL 11527270, at *2 (W.D. Wash. Jan. 4, 2010) (holding

  that subpoena that would require a non-party to search through documents spanning

  over five years of advertising work was overly burdensome).




                                            19
Case 8:20-cv-02428-VMC-TGW Document 86 Filed 07/15/21 Page 20 of 20 PageID 1888




                                      CONCLUSION

        For the foregoing reasons, Defendants Robert Lewin, D.C., 1-800-411-PAIN

  Referral Service, LLC, and Path Medical, LLC respectfully request that the Court

  issue a protective order requiring Plaintiffs to withdraw and rescind their Subpoenas

  to Path Holdings, GreatBanc, and Keefe and grant any other relief the Court deems

  just and warranted. In the alternative, the Path Defendants request that the Court

  order that the scope of the Subpoenas be substantially and appropriately narrowed.

        Local Rule 3.01(g) Certification: Counsel for the Path Defendants conferred

  with counsel for Plaintiffs by telephone on July 15, 2021, and the parties do not agree

  on the resolution of this motion.

  Dated: July 15, 2021                       Respectfully submitted,

                                             By: /s/ Heather A. Lee

  Lisa M. Noller (admitted pro hac vice)     Michael P. Matthews (FBN 63988)
  E-mail: lnoller@foley.com                  Primary Email: mmatthews@foley.com
  FOLEY & LARDNER LLP                        Secondary Email: dguillen@foley.com
  321 North Clark Street, Suite 3000         Heather A. Lee (FBN 1011026)
  Chicago, IL 60654                          Primary Email: hlee@foley.com
  Telephone: (312) 832-4500                  FOLEY & LARDNER LLP
  Facsimile: (312) 832-4700                  100 North Tampa Street, Suite 2700
                                             Tampa, FL 33602-5810
                                             Telephone: (813) 229-2300
                                             Facsimile: (813) 221-4210

                                             Attorneys for Defendants Robert Lewin, D.C.,
                                             1-800-411-PAIN Referral Service, LLC, and
                                             Path Medical, LLC




                                            20
